HAMILTON, J.
Epitomized Opinion
Trauberman sued Arnold and Huber for personal injuries and recovered judgment against Arnold in Cincinnati Municipal Court. Common Pleas affirmed the judgment. Arnold prosecuted error to this court on grounds that charge of Municipal Court was erroneous, and judgment was against weight of evidence. Trauberman was injured when the automobiles of Arnold and Huber, collided, crashing Huber’s automobile into boulevard light which snapped off and struck Trauberman, who was stancj ing nearby. Court of Appeals in affirming judgment held:
1. The judgment is supported by the evidence.
2. There was no prejudicial error in the charge of the court to the jury on the law applicable to the case.